SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K (Mark One) _X_ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period: N/A Commission File Number 0-8467 A. Full title of the plan and address of the plan, if different from that of the issuer named below: WESBANCO, INC. KSOP B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: WESBANCO, INC. 1 Bank Plaza Wheeling, WV 26003 WesBanco, Inc. KSOP Table of Contents Signatures 3 Reports of Independent Registered Public Accounting Firms…………… 5 Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2009 and 2008………… 7 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2009 and 2008…………… 8 Notes to Financial Statements…………… 9 Supplemental Schedules: Schedule H, Line 4i – Schedule of Assets (Held at End of Year)…………… 21 Schedule H, Line 4j – Schedule of Reportable Transactions…………… 22 Exhibit Index …………… 23 Note: Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for reporting and disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 2 SIGNATURES The Plan, pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. WESBANCO, INC. KSOP Date: June 28, 2010/s/ Robert H. Young Robert H. Young Executive Vice President and Chief Financial Officer 3 AUDITED FINANCIAL STATEMENTS AND SUPPLEMENTAL INFORMATION WesBanco, Inc. KSOP December 31, 2009 and 2008 and years ended December 31, 2009 and 2008 with Report of Independent Registered Public Accounting Firm Thereon 4 Report of Independent Registered Public Accounting Firm We have audited the accompanying statement of net assets available for benefits of the WesBanco, Inc. KSOP as of December 31, 2009, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of the WesBanco, Inc. KSOP for the year ended December 31, 2008, were audited by other auditors whose report dated June 25, 2009 expressed an unqualified opinion on those financial statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan's internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the 2009 financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2009, and the changes in its net assets available for benefits for the year then ended, in conformity with US generally accepted accounting principles. Our audit was performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedules of assets (held at end of year) as of December 31, 2009, and reportable transactions for the year then ended, are presented for purposes of additional analysis and are not a required part of the financial statements but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan's management. The supplemental schedules have been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, are fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Pittsburgh, Pennsylvania June 28, 2010 5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Participants and Administrator of the WesBanco, Inc. KSOP We have audited the accompanying statement of net assets available for benefits of the WesBanco, Inc. KSOP as of December 31, 2008, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2008, and the changes in its net assets available for benefits for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Schneider Downs & Co., Inc. Pittsburgh, Pennsylvania June 25, 2009 6 WesBanco, Inc. KSOP Statements of Net Assets Available for Benefits December 31, Assets Investments: Registered investment companies WesBanco common stock Cash and short-term investments Participant loans Total investments Contributions receivable – Employees Contributions receivable – Employer Accrued dividends Total assets Liabilities Accrued liabilities 79 79 Net assets available for benefits See accompanying notes 7 WesBanco, Inc. KSOP Statements of Changes in Net Assets Available for Benefits Years Ended December 31, Additions Investment income: Interest and dividends Total investment income Contributions: Employer Employee Total contributions Total additions Deductions Distributions to participants Net depreciation in fair value of investments Other expense Total deductions Net transfers from other plans - Net increase (decrease) Net assets available for benefits: Beginning of year End of year See accompanying notes 8 WesBanco, Inc. KSOP Notes to Financial Statements December 31, 2009 and 2008 1. Plan Description WesBanco, Inc. (“WesBanco” or “the Company”) is a bank holding company offering a wide range of financial services, including customary banking services, trust and investment management, insurance and brokerage services, through offices located in West Virginia, southern and central Ohio, and western Pennsylvania. The following brief description of the WesBanco, Inc. KSOP (“Plan”) is provided for general information purposes only. Participants should refer to the Plan Agreement and Summary Plan Description for more complete information. The Plan is administered by a committee comprised of employees and directors appointed by the Board of Directors of WesBanco. The plan includes an employee stock ownership plan (“ESOP”), and a contributory 401(k) profit sharing plan. PNC Bank, N.A. (“PNC”) is the trustee and record keeper of the KSOP Plan. Trustee fees may be paid by the Plan or the Plan Sponsor, WesBanco, at the discretion of the Plan Sponsor. Employee Stock Ownership Plan Employer contributions to the ESOP are made in an amount determined by the Board of Directors. For any year in which the ESOP has a loan outstanding, the contribution may be no less than is needed to pay the required principal and interest on the loan for that year, net of dividends received on unallocated common stock. The ESOP makes contributions to the participants who complete 1,000 hours of service during the plan year and who are actively employed on December 31. Contributions and forfeitures are allocated to participants in proportion to each participant’s compensation, but cannot exceed the lesser of $45,000 or 100% of such participant’s compensation during the plan year. Participants’ interests in the ESOP are fully vested after five years of service. Distributions to participants who have left employment of the Company or their beneficiaries may be paid in either cash or stock in a lump-sum or installments over a period that the participant selects, within certain Plan restrictions. Generally, terminations of employment for reasons other than death, normal retirement, or permanent disability prior to completion of five years of service result in forfeiture. Forfeitures of terminated non-vested account balances at December 31, 2009 and 2008, totaled $12,194 and $55,797, respectively.No ESOP contributions were made in either 2009 or 2008 and there was no ESOP loan outstanding for either year. 9 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 1. Plan Description (continued) 401(k) The 401(k) provides for salary deferral and matching employer contributions. An employee who has completed 60 days of service after attaining 21 years of age shall become a participant of the 401(k) the first day of each calendar month. Eligible employees can invest the employee deferral, employer matching, and employee rollover contribution among funds that are made available by the Plan Administrator. A participant’s interest is 100% vested in the employee deferral, employer matching, and rollover accounts upon becoming eligible to participate in the 401(k). Hardship distributions can be made from a participant’s employee deferral account with approval by the Plan Administrator, if specific criteria are met. Employer matching contributions may be paid to the Plan in cash or shares of WesBanco common stock, as determined by the Board. For the years ended December 31, 2009 and 2008, the matching contributions are equal to 100% of the first 3% of compensation deferred and 50% of the next 2% of compensation deferred. The amount of the contribution was not greater than the amount permitted by federal law. Participants may redirect any employer matching contributions made in common stock into other registered investment funds. The Plan includes provisions authorizing loans from the Plan to active eligible participants.The minimum loan amount is $1,000 while the maximum loan is determined by the available loan balance which is restricted to the lesser of $50,000 or 50% of the participant’s vested account balance.A participant may have two loans outstanding at any given time.Loans are evidenced by promissory notes and are repayable over a period not to exceed five years except loans to purchase a principal residence which must be repaid over a period not to exceed ten years.Loans bear an interest rate commensurate with the prevailing rate charged by commercial lenders in the business of making similar type loans. On November 30, 2007, WesBanco completed the acquisition of Oak Hill Financial, Inc. (“Oak Hill”). As a result of the acquisition, the Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan (“the Oak Hill Plan”) was closed to new contributions, and based on eligibility dates, all new Oak Hill participants were automatically enrolled in the WesBanco KSOP Plan. Effective May 1, 2008, the Oak Hill Plan was merged with and into the WesBanco KSOP Plan. The Oak Hill Plan had assets totaling $13.7 million as of the date of transfer. Effective in January 2009, the Plan replaced the AIM Basic Value Fund and the Federated Max-Cap Index Fund with the American Century Equity Income Fund and the BlackRock Index Equity Portfolio, respectively. These changes were based upon an ongoing analysis of the investment options, fund performance and expenses, and the availability of other funds. The replacement funds are similar in investment style and risk level to the funds that were removed. 10 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) The financial statements of the Plan are prepared on the accrual basis, except for distributions to participants that are recorded when paid. Purchases and sales of securities are accounted for as of the trade date. Interest and dividend income is recorded as earned. Valuation of Investments The Plan’s investments are stated at fair value. Securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the Plan year. Shares of registered investment companies are valued at the net asset value of shares held by the Plan at year-end. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Plan Termination Although it has not expressed any intent to do so, WesBanco has the right to amend or terminate the Plan at any time. In the event that the Plan is completely or partially terminated or WesBanco determines it will permanently discontinue making contributions to the Plan, all property then credited to the participants’ accounts will immediately become fully vested and non-forfeitable. The Trustee will be directed to either continue to hold the property in the participants’ accounts in accordance with the provisions of the Plan, or distribute to such participants all property allocated to their accounts. Newly Adopted Accounting Pronouncements In September 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2009-12, Investments in Certain Entities That Calculate Net Asset Value per Share (or its Equivalent), to amend the existing guidance in FASB Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures.The ASU amends ASC 820 to create a practical expedient to measure the fair value of investments in certain entities that do not have a quoted market price but calculate net asset value per share or its equivalent.ASU 2009-12 was effective for interim and annual periods ending after December 15, 2009.The adoption of ASU 2009-12 had no material impact on the Plan’s financial statements. 11 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) In April 2009, FASB issued interpretative guidance affirming the core principles of ASC 820 and providing additional guidance in determining when there has been a significant decrease in volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement.This guidance was effective for periods ending after June 15, 2009.The adoption of this guidance had no material impact on the Plan’s financial statements. 3. Transactions with Parties in Interest Legal, accounting, and other administrative fees are paid at the discretion of the Plan Sponsor by the Plan or Plan Sponsor. The Bank provides investment advisory services for the WesMark funds. The Plan is administered by the Plan Sponsor. In addition, the Plan holds common shares of WesBanco, Inc., the Plan Sponsor, and also invests in WesMark funds that paid dividends to the Plan totaling $737,680 and $839,205 for the years ended December 31, 2009 and 2008, respectively. 4. Income Tax Status The Plan has received a determination letter from the Internal Revenue Service (the “IRS”) dated May 15, 2003, stating that the Plan is qualified under Section 401(a) of the Internal Revenue Code (“the Code”) and, therefore, the related trust is exempt from taxation.Once qualified, the Plan is required to operate in conformity with the Code to maintain its qualification. The Plan Administrator believes the Plan is being operated in compliance with the applicable requirements of the Code and, therefore, believes that the Plan is qualified and the related trust is tax-exempt. In accordance with Sections 401 and 403(a) of the Code, WesBanco filed a Cycle C submission to the IRS on January 31, 2009 requesting an updated determination letter for the Plan. 12 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 5. Investments For the years ended December 31, 2009 and 2008, the Plan’s investments (including investments bought, sold, and held during the year) appreciated (depreciated) in fair value, as determined by quoted market prices, as follows: Net Net Appreciation Appreciation Fair Value (Depreciation) Fair Value (Depreciation) Investments, at fair value as determined by quoted market price Participant-directed investments: BlackRock Money Market $- $- $8 PNC Money Market Service * * WesMark Small Company Fund WesMark Bond Fund WesMark Growth Fund * * Federated Max-Cap Fund - AIM Funds Group Basic Value Class A - Fidelity Advisor Small Cap - - - Fidelity Advisor Small Cap A American Bond Fund of America R3 - - 39 American Bond Fund of America R4 BlackRock GNMA Class A - - - BlackRock GNMA Service Federated Total Return Government Bond American Balanced R3 - - - American Balanced R4 * American Growth Funds of America R3 - - - American Growth Funds of America R4 * American Small Cap World R3 - - - American Small Cap World R4 Royce Low Price Stock PNC Index Equity - - American EuroPacific Growth R3 - - - American EuroPacific Growth R4 * American Century Equity Income - - T. Rowe Price Growth Stock Fund R - - - T. Rowe Price Growth Stock Fund Adv. Third Avenue Value Fund T. Rowe Price Target Retirement 2010 Fund - - - T. Rowe Price Target Retirement 2010 Fund Adv. T. Rowe Price Target Retirement 2020 Fund - - - T. Rowe Price Target Retirement 2020 Fund Adv. T. Rowe Price Target Retirement 2030 Fund - - - T. Rowe Price Target Retirement 2030 Fund Adv. T. Rowe Price Target Retirement 2040 Fund - - - T. Rowe Price Target Retirement 2040 Fund Adv. T. Rowe Price Target Retirement 2050 Fund - - - T. Rowe Price Target Retirement 2050 Fund Adv. Davis NY Venture Fund R - - - Davis NY Venture Fund Adv. WesBanco Common Stock * * Participant loans - Total participant directed 13 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 5. Investments (continued) Net Net Appreciation Appreciation Fair Value (Depreciation) Fair Value (Depreciation) Investments, at fair value as determined by quoted market price Non-participant-directed investments: WesBanco Common Stock - - * Cash - - WesBanco Stock Liquidity Fund - - Total non-participant directed - Total investments * The fair value of these individual investments represents 5% or more of the Plan’s net assets. 14 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 5. Investments (continued) Non-participant-Directed Investments Information about the net assets and the significant components of the changes in net assets relating to the non-participant-directed investments is as follows: WesBanco WesBanco Stock Liquidity Common Stock Fund Equity Fund Total Investments, at fair value: WesBanco common stock $- $- $- Cash and short-term investments Total investments Accrued dividends 97,224 - Total assets Net assets available for benefits $ 445 WesBanco WesBanco Stock Liquidity Common Stock Fund Equity Fund Total Investments, at fair value: WesBanco common stock $- $3,621,188 Cash and short-term investments 2,336 Total investments 1,059 3,623,524 Accrued dividends - 197,367 Total assets 198,426 3,820,891 Net assets available for benefits $198,426 $3,820,891 15 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 5. Investments (continued) WesBanco WesBanco Stock Liquidity Common Stock Fund Equity Fund Total Net assets available for benefits at January 1, 2008 Additions: Interest and dividends - Net appreciation - Contributions - 393,945 Deductions: Distributions Other expense - Net transfers to participant directed investments Net assets available for benefits at December 31, 2008 Additions: Interest and dividends - Net appreciation (depreciation) - - - Contributions - Deductions: Distributions - Other expense - - - Net transfers to participant directed investments Net assets available for benefits at December 31, 2009 6. Fair Value Measurement ASC 820, Fair Value Measurement and Disclosures, provides the framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lower priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under FASB ASC 820 are described below: Level 1 - Valuations are based on unadjusted quoted prices in an active market for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 - Valuations are based on quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in inactive markets, inputs other than quoted prices that are observable for the asset or liability, or inputs that are derived principally from or corroborated by observable market data by correlation or 16 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 6. Fair Value Measurement (continued) other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 - Valuations are based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December 31, 2009 and 2008. Registered Investment Companies and Equity Securities:Valued at the closing price reported on the active market on which the individual securities are traded. Participant Loans:Valued at amortized cost, which approximates fair value. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 17 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 6. Fair Value Measurement (continued) The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2009: Assets at Fair Value Level 1 Level 2 Level 3 Total Registered investment companies Stable value/money market $- $- $5,177,494 Fixed income 3,840,054 - - 3,840,054 Balanced and lifestyle 5,215,802 - - 5,215,802 Large cap growth 3,881,492 - - 3,881,492 Large cap value 2,121,321 - - 2,121,321 Large cap blend 5,015,342 - - 5,015,342 Small cap growth 1,904,934 - - 1,904,934 Small cap value 1,243,136 - - 1,243,136 International 2,621,236 - - 2,621,236 Worldwide 1,879,219 - - 1,879,219 Total registered investment companies - - Equity securities 8,631,230 - - 8,631,230 Cash and short-term investments - - 1,542 Participant loans - - 960,040 960,040 Total assets at fair value $41,532,802 $- $960,040 $42,492,842 The table below sets forth a summary of changes in the fair value of the Plan’s level 3 assets for the year ended December 31, 2009. Level 3 Assets for the Year Ended December 31, 2009 Participant Loans Balance, beginning of year Realized gains (losses) - Unrealized gains (losses) - Purchases, issuances and settlements Transfers in and/or out of Level 3 - Balance, end of year 18 7. Risks and Uncertainties The Plan invests in various investment securities.Investment securities are exposed to various risks such as interest rate, market, and credit risks.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the value of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. 19 Supplemental Schedules 20 WesBanco, Inc. KSOP EIN #55-0571723Plan #002 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2009 Identity of Issue, Borrower Lessor, or Current Similar Party Description of Investment Cost Value Short-term Investments 1,097 shares WesBanco Stock Liquidity Fund* 445 shares Cash Total Short-term Investments Registered Investment Companies 177,494 shares American Balanced R4 102,814 shares American Bond Fund of America R4 160,543 shares American Century Equity Income 69,492 shares American EuroPacific Growth R4 91,740 shares American Growth Funds of America R4 23,125 shares American Small Cap World R4 50,316 shares BlackRock GNMA Service 34,479 shares Davis NY Venture Fund 68,682 shares Federated Total Return Government Bond 75,683 shares Fidelity Advisor Small Cap A 73,534 shares PNC Index Equity 4,431,648shares PNC Money Market Service Unit 88,479 shares Royce Low Price Stock 24,929 shares Third Avenue Value Fund 51,021 shares T-Rowe Price Growth Stock 40,935 shares T-Rowe Price Target Retirement 2010 Fund 53,458 shares T-Rowe Price Target Retirement 2020 Fund 29,534 shares T-Rowe Price Target Retirement 2030 Fund 20,430 shares T-Rowe Price Target Retirement 2040 Fund 28,883 shares T-Rowe Price Target Retirement 2050 Fund 133,887 shares Wesmark Bond Fund* 304,753 shares WesMark Growth Fund* 26,781 shares WesMark Small Company G* Total Registered Investment Companies Equity Securities 699,451 shares WesBanco Common Stock* Participant Loans Loan Account* (interest rates range from 3.25% to 9.25% and have maturities through December 2014) *Party-in-interest 21 WesBanco, Inc. KSOP EIN #55-0571723Plan #002 Schedule H, Line 4j – Schedule of Reportable Transactions For the Year Ended December 31, 2009 Current Value of Asset on Identity of Purchase Selling Cost of Transaction Net Gain / Party Involved Description of Assets Price Price Asset Date (Loss) There were no Category I, II, III or IV reportable transactions for the year ended December 31, 2009. 22 EXHIBIT INDEX Exhibit No.Exhibit Description Ernst & Young LLP Consent of Independent Registered Public Accounting Firm Schneider Downs & Co., Inc. Consent of Independent Registered Public Accounting Firm 23
